Mr. Justice Carter announced the opinion of the court: Motion has been made in this case to dismiss the writ of error for want of jurisdiction in this court, on the ground that no freehold is involved. Plaintiff in error sought in the court below to enjoin defendant in error from taking out a tax deed to certain property in Cook county under his own name, on the ground that said property belonged to plaintiff in error and that the deed should issue to her. The bill was dismissed for want of equity, and the case was brought direct to this court for review. This court in Gage v. Bnsse, 94 Ill. 590, in a suit in chancery to cancel certain tax certificates of sale, held that no freehold was involved, although the time for redemption had elapsed at the time the bill was filed. In Kronenberger v. Heinemann, 190 Ill. 17, we reviewed at length the authorities on this question. It is plain from these decisions, as well as from the later cases of Johnson v. McDonald, 196 Ill. 394, and Glos v. Stern, 213 id. 325, that a freehold is not directly involved in this case. No táx deed has been issued and may never be. Whatever claim defendant in error has to the property in question has not yet “ripened into a title.” The writ of error will be dismissed, with leave to withdraw the abstracts and briefs. Writ dismissed